DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction Letter Re Last Office Action
In response to applicant’s Remarks of 12/09/2020 regarding the finality of the last Office action, the following corrective action is taken.
The period for reply of [3] MONTHS set in said Office action is restarted to begin with the mailing date of this letter.
 
Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 02/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
2.	Claims 1-2 and 4-20 are currently pending
	Claims 18-20 are newly introduced
Claim 3 has been cancelled
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner’s Note:

	As presented and in view of the searched arts of reference, the application is not in condition for allowance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 4, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically, claim 1 recites a transformation of a “point cloud” data citing;
“transform a point cloud within the lidar sensor data based on the information related to the motion,  wherein “, without establishing a clear understanding about what data is represented by “a point cloud” data, since there is no preliminary reference is made to “a” point cloud being a storage a priory established, nor it is clear if such data is part of the instant process OR it represents the geolocation data already existent on the cloud server as previously captured and stored by a secondary GPS resource which is being 
The specification, does not disclose the process of the vehicle camera/Lidar data being stored as point cloud information, where the identified paragraphs, [0009], [0036] do not sufficiently describe the source of the point cloud data, nor a potential GPS reference source may be identified. The drawings do not depict a point cloud data storage either.
	Though one of ordinary skill would be capable to interpret that the point cloud data represents a GPS detected geo-located coordinates data being received at vehicle (emphasizing; with an inherent delay) which is being transformed at the Lidar with the real-time local coordinates data of the vehicle, accepting such a possible assumption being taken by the Office would not fall into proper examination norms. 

4-1.	Claims 4 and 18 are rejected under 35 USC 112(d) for lack of antecedent basis resulted from their dependency from claim 1, where the “point cloud” data remains indefinite.
	Examiner suggests amending the independent claims to reference elements of language from Par.[0036] regarding  “…the Lidar sensor records a point cloud data…” or “..transforming a previously recorded Lidar point cloud data…”. 
For the purpose of this claim analysis, Examiner considers the single Par.[0036] of the PGPUB, where a vague and ambiguous reference is made to a point cloud data being stored as cited; “ e.g., as if the lidar sensor had recorded the point cloud all at once at the specific point of time.”. The comparative implication of recording “all at once” may imply that data was stored at least once, previously. 
However, Examiner may not advance to claim interpretation outside the ordinary understanding of the claimed language founded on clear recitation or by an unambiguous description in specification.
Correction is required .
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied references did not identify a common inventor with the instant application.
5.	Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being obvious over Thomas Taylor et al., (hereinafter Taylor) (US 2018/0136314) and Paul Israelsen et al., (hereinafter Israelsen) (US 2008/0112610) in view of Albrecht Lindner et al., (hereinafter Lindner) (US 2017/0061632). 
Taylor  discloses, a method for a vehicle (controlling an autonomous vehicle by camera and Lidar sensors, Abstract), the method comprising: 
obtaining camera sensor data of a camera of the vehicle (capturing an image with the camera, Abstract); 
obtaining lidar sensor data of a lidar sensor of the vehicle (using Lidar light bursts to determine the distance to objects within the camera field of view, Abstract); 
determining information related to a motion of the vehicle (obtaining information related to the vehicle motion for controlling the autonomous vehicle motion i.e., an autonomous or self-driving vehicle in order to avoid interaction with objects, Abstract, according to an iterative algorithm computed from the camera images and Lidar distance detection to objects, Par.[0050], Fig.6); and
However, while Taylor teaches the functional elements of the control system of the vehicle, he does not expressly teaches about the combined image of the Lidar information and the camera,  
Israelsen teaches about, determining a combined image of the camera sensor data and the Lidar sensor data based on the information related to the motion of the vehicle (determining or generating a total image by combining the optical camera and Lidar information, Abstract, Par.[0026], [0033]..); and  
One of ordinary skill would have found obvious before the effective filing date of the invention to consider the combined detection and processing of a synchronized camera imaging with the Lidar distance information scanning within the camera field of view, thus being combined within a common object’s characteristics taught by Taylor (Abstract) by which suggestions to combine the camera and Lidar information in a common image, described by Israelsen, is deemed predictable by representing the functional principles of a camera-Lidar navigation system.

Taylor and Israelsen while inferring such transformation as an implicit algorithm specifically applied to the camera-Lidar navigation systems i.e., based on motion, they do not expressly teach about the method of transforming and updating the Lidar data obtained from the point cloud storage in accordance to the vehicle motion,
	Lindner teaches about, transforming a point cloud within the lidar sensor data based on the information related to the motion (performing point cloud data transformation by applying spatio-termporal adjustments to the point cloud data within the Lidar based on movement of the vehicle as detailed by the modification of the raw data from Lidar 114 in Fig.1, Par.[0092] ), wherein 
the determining of the combined image is based on the transformed point cloud (thus the camera and Lidar transformed data of synchronized point cloud images are combined into a calibrated camera 204 and laser 234, spatial image transformed according to the vehicle movement  Par.[0053]).  
The arts to Taylor and Israelsen disclose the fundamental principles of a camera Lidar navigation based system and method which in view of the ordinary skilled would have found obvious seek the functional details of 3D mapping and point cloud storing along with how the new data is used in the coordinate transformation depending on the vehicle’s motion and to predictably combine with Lindner, for revealing the advantages in vehicle navigation techniques provided by such combination in determining an accurate depth map, of a scene, object or environment as found at (Par.[0022]).
The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case I.(A-D) below stated EXEMPLARY RATIONALES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
that may support a conclusion of obviousness above evidenced, including :
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results
Re Claim 2. (Currently Amended) Taylor, Israelsen and Lindner disclose, the method according to claim 1 further comprising: 
Lindner teaches, compensating for the egomotion (performing motion estimation for autonomous driving Par.[0061] and compensation on the point cloud data at the time the camera image is taken, based on the vehicle ego-motion, Par.[0091]).  

3. (Canceled)  

Re Claim 4. (Currently Amended) Taylor, Israelsen and Lindner disclose, the method according to claim 1 
Lindner teaches the ego-motion related transformation (performing point cloud data transformation by applying spatio-termporal adjustments based on motion, Par.[0091],[0092]), and 
Israelsen teaches about, wherein the transforming of the point cloud transposes at least a part of the point cloud to an estimated position of the part of the point cloud at a time a corresponding camera image of the camera sensor data is taken based on the information related to the motion (the transformation occurs by modifying the point cloud model estimated position at the time of camera image is taken as relates to the vehicle  motion, Par.[0080] e.g., during image co-aligning, Par.[0082] for camera-Lidar image correlation with the 3D spatial information, Par.[0083]).  

Re Claim 5. (Original) Taylor, Israelsen and Lindner disclose, the method according to claim 1, further comprising: Page 2 of 10Application No. 16/780,337 Attorney Docket No. 080437.PC808US 
Israelsen teaches about, performing a time synchronization between the camera sensor data and the lidar sensor data, wherein the determining of the combined image is further based on the time synchronization between the camera sensor data and the lidar sensor data (time synchronization between camera and Lidar is performed upon which the combined image is generated, Par.[0072],[0081]).  

Re Claim 6. (Currently Amended) Taylor, Israelsen and Lindner disclose, the method according to claim 5, wherein 
Taylor teaches about, the obtaining of the camera sensor data of the camera of the vehicle (synchronization of the camera imaging time is based on the light pulse rate LPR of the Lidar, Par.[0028]).  

Re Claim 7. (Currently Amended) Taylor, Israelsen and Lindner disclose, the method according to claim 6, wherein 
Taylor teaches about, the triggering of the obtaining of the camera sensor data (it would be obvious to consider the Lidar pulses being co-related to the rotation of the mirror, depending on the angular arc e.g., rotation angle of Lidar as determined at the point time A (time=1), and be synchronized with the camera imaging time for matching the images in the overlapped composition/combination, Par.[0028], or [0029]-[0030]).  

Taylor, Israelsen and Lindner disclose, the method according to claim 7 
Lindner teaches about, the rotation angle of the lidar sensor corresponds to a rotation angle when the lidar sensor completes or commences a recording of a point cloud (the Lidar measurement is updated on the point cloud at each rotational scan, e.g., when commencing or completing the data recording of the point cloud, Par.[0034],[0035],[0092]).  
Israelsen teaches the same limitation at (Par.[0047]).

Re Claim 9. (Currently Amended) Taylor, Israelsen and Lindner disclose, the method according to claim 1, further comprising: 
Taylor teaches about, determining information related to one or more edges within the camera sensor data and information related to one or more intensity discontinuities within the lidar sensor data (determining edges of objects, Par.[0030], [0035] based on pixel intensities information, Par.[0035]); 
Israelsen teaches about, determining a mismatch of an overlay of the one or more edges within the camera senor data and the one or more intensity discontinuities within the lidar sensor data (determining a mismatch in the acquired overlapped images, Par[0046],); and 
reducing the mismatch of the overlay by transforming at least one of the lidar sensor data or the camera sensor via shifting, rotating, translating, and/or scaling (reducing the mismatch, by combining portions of the scanned results into consistent 3D point cloud which are not precisely aligned, e.g., by rotating the platform, or texture imaging balancing and cleanup Par.[0046]- Par.[0047] or translation Par.[0051])Page 3 of 10Application No. 16/780,337 Attorney Docket No. 080437.PC808US 


Re Claim 10. (Original) Taylor, Israelsen and Lindner disclose, the method according to claim 9, further comprising: 
Lindner teaches about, determining a calibration of the camera sensor data and of the lidar sensor data based on the information related to the one or more edges and based on the information related to the one or more intensity discontinuities (where the edges and intensities or color differences are determined at the camera by image segmentation, Par.[0050] which are further correlated as centroid coordinates with the Lidar coordinates, Par.[0051]-[0053]), wherein the determining of the combined image is based on the calibration of the camera sensor data and of the lidar sensor data (performing calibration of the Lidar and camera, Par.[0037] such that the Lidar depths correspond with the spatial coordinates of the image centroids, Par.[0038],[0053],[0055]-[0057]).  

Re Claim 11. (Original) Taylor, Israelsen and Lindner disclose, the method according to claim 10, 
Lindner teaches about, wherein the determining of the information related the one or more edges and of the information related to the one or more intensity discontinuities is performed while the vehicle is in motion (the calibration is performed on the image segments and Lidar data and are coordinated with the spatial coordinates which are continuously transformed according to the vehicle’s movement, Par.[0053]).  

Re Claim 12. (Original) Taylor, Israelsen and Lindner disclose, the method according to claim 9, 
Taylor teaches about, wherein the determining of the information related the one or more edges and of the information related to the one or more intensity discontinuities is performed while the vehicle is in motion (the information determination obtained by camera and Lidar is obtained during vehicle moving as may be deducted from the brake and steering control in the direction of travel, Par.[0049]).  

Re Claim 13. (Original) Taylor, Israelsen and Lindner disclose, the method according to claim 1, 
Israelsen teaches about, wherein the determining of the combined image comprises assigning a distance value or a depth value to pixels of the combined image (the combined image obtained at Abstract, Par.[0026], [0033] contains the distance information from point to point, Par.[0078]).

Re Claim 14. (Original) Taylor, Israelsen and Lindner disclose, the method according to claim 1, 
Taylor teaches about, wherein the determining of the combined image comprises overlaying depth information of the lidar sensor data onto an image constructed from the camera sensor data (overlaying Lidar information Fig.4 Par.[0031] within the object image in Fig.5, Par.[0015]-[0017], [0032]).  

Re Claim 15. (Original) Taylor, Israelsen and Lindner disclose, a computer product comprising a non-transitory computer readable medium having program code for performing the method according to claim 1, 
Taylor teaches about, when the program code is executed on a computer, a processor, or in a programmable hardware component (memory and processor Par.[0035]).  

Re Claim 16. This claim represents the apparatus implementing each and every limitation in the same order recited by the method claim 1, hence it is rejected based on the same evidentiary premises, mutatis mutandis.

  
Taylor, Israelsen and Lindner disclose, 
Taylor teaches about, the vehicle comprising an apparatus according to claim 16 (the system is installed on a vehicle, Abstract).  

Re Claim 18. (New) Taylor, Israelsen and Lindner disclose, the method according to claim 1, further comprising: 
Lindner teaches about, upsampling the point cloud within the lidar sensor data of the combined image to match a spatial resolution of color information of the camera sensor data of the combined image (the Lidar performs adaptive scanning and sampling to the scene content thus up-sampling e.g., greater points per unit area,  for higher accuracy of depth determination, Par.[0040]-[0041]).  

Re Claim 19. (New) Taylor, Israelsen and Lindner disclose, the method according to claim 18, wherein the upsampling further comprises: 
Lindner teaches about, determining a new distance value for each pixel of color information of the combined information, wherein the new distance value is not found in the lidar sensor data (updating the Lidar distance e.g., the depth map according to each pixel within a segment, and color between segments of pixels, Par.[0058], [0059], [0062], [0072]).  

Re Claim 20. (New) Taylor, Israelsen and Lindner disclose, the method according to claim 6, wherein 
Taylor teaches about, the triggering of the obtaining of the camera sensor data occurs when a direction, of a plurality of directions through which the lidar sensor is rotating, matches a direction that the camera sensor is facing (Par.[0026]).

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS

Art Unit 2487